     Case 1:18-cv-10364-LGS-SDA Document 511 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALLIANZ GLOBAL INVESTORS GMBH, et al.,

                           Plaintiffs,

v.                                                            No. 1:18-cv-10364 (LGS) (SDA)
BANK OF AMERICA CORPORATION, et al.,

                           Defendants.



                               NOTICE OF APPEARANCE

              PLEASE TAKE NOTICE that the undersigned, of the law firm of Paul, Weiss,

Rifkind, Wharton & Garrison LLP, is hereby entering an appearance in the above-captioned

matter as counsel of record for defendant MUFG Bank, Ltd.

Dated: Washington, DC
       September 3, 2020


                                    Respectfully submitted,


                                    PAUL, WEISS, RIFKIND, WHARTON &
                                    GARRISON LLP

                                    By: /s/ Joseph J. Bial__________________
                                       Joseph J. Bial (jbial@paulweiss.com)
                                       2001 K Street NW
                                       Washington, DC 20006-1047
                                       Tel: (202) 223-7300
                                       Fax: (202) 223-7420

                                         Attorney for Defendant MUFG Bank, Ltd.
